
	
		I
		111th CONGRESS
		1st Session
		H. R. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Pascrell (for
			 himself and Mr. Boren) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to strengthen
		  the earned income tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen the Earned Income Tax
			 Credit Act of 2009.
		2.Strengthen the
			 earned income tax credit
			(a)Reduction in
			 Marriage Penalty
				(1)In
			 generalSection 32(b)(2)(B) of the Internal Revenue Code of 1986
			 (relating to joint returns) is amended—
					(A)in clause (iii) by
			 striking after 2007. and inserting in 2008,,
			 and
					(B)by inserting after
			 clause (iii) the following new clauses:
						
							(iv)$3,500 in the
				case of taxable years beginning in 2009,
							(v)$4,000 in the case
				of taxable years beginning in 2010,
							(vi)$4,500 in the
				case of taxable years beginning in 2011, and
							(vii)$5,000 in the
				case of taxable years beginning after
				2012.
							.
					(2)Inflation
			 adjustmentSection 32(j)(1)(B)(ii) of such Code is
			 amended—
					(A)by striking
			 $3,000 amount in subsection (b)(2)(B)(iii) and inserting
			 $5,000 amount in subsection (b)(2)(B)(vii), and
					(B)by striking
			 2007 and inserting 2010.
					(3)Provisions not
			 subject to sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset provisions of such Act) shall
			 not apply to section 303(a) of such Act.
				(b)Increase in
			 Credit Percentage for Families With 3 or More ChildrenThe table
			 contained in section 32(b)(1)(A) of such Code (relating to percentages) is
			 amended—
				(1)by striking
			 2 or more qualifying children in the second row and inserting
			 2 qualifying children, and
				(2)by inserting after
			 the second row the following new item:
					
						
							
								
									3 or
						more qualifying children4521.06
									
								
							
						.
				(c)Credit Increase
			 and Reduction in Phaseout for Individuals With No ChildrenThe
			 table contained in section 32(b)(1)(A) of such Code is amended—
				(1)by striking
			 7.65 in the second column of the third row and inserting
			 15.3, and
				(2)by striking
			 7.65 in the third column of the third row and inserting
			 15.3.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
